DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed on 7 July 2020 as a Regular US Application No. 16921958. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)–(d). The certified copy has been filed in parent Application No. 109117564, filed on 26 May 2020 in Taiwan.

Status of the Claims
Claims 1–8 are currently pending and are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) of 7 July 2020 has been considered, initialed and is attached hereto.
Claim Interpretation
 acid represented by R1–ArB(OH)2" is interpreted to mean that ArB stands for Arylboronic based on its common meaning in the art.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method for irreversible and covalent immobilization of a glycoprotein by “providing” the organic boronic acid and the photoaffinity reagents. The providing step also recites “the organic boronic acid is bound…” and “the photoaffinity agent is bound…” to the surface of the solid support. It is not clear if the binding of each reagent to the support is part of the claimed method, i.e. the binding steps are performed as part of the method, or if the method comprises providing a solid support already having bound to the surface each of these reagents, i.e. they are pre-bound. For the purposes of examination, the claims have been interpreted as meaning the “binding” is performed as part of the method (see the detailed art rejection set forth below).


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1–8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adak et al. (ACS Appl. Mater. Interfaces 6 (2014) 10452–10460) (IDS entered 07/07/2020), and is evidenced by Meyerhoff et al. (US5981203).
Claim 1 recites “[a]n irreversible and covalent method for immobilizing a glycoprotein on a solid support…” via an organic boronic acid (BA) and a photoaffinity reagent. Adak et al. teach antibodies immobilized on a surface with the use of BA recognition of antibody glycan chains, in combination with a photoactivatable reagent that creates a covalent attachment to 
Claim 1 recites an organic boronic acid group with a first cross-linking agent, R1, through which it binds the group to the surface of the solid support, and a photoaffinity reagent with a second cross-linking agent, R2, through which it is bound to the surface of the support. When given broadest reasonable interpretation (see MPEP § 2106), the instant claim language involves a direct, but separate, attachment by R1 and R2 to the surface of the solid support. Adak et al. teach primary amine crosslinking of each of a boronic acid control (Compound 3) and photoaffinity control (Compound 2) to the surface of a glass slide (i.e. “solid support”) (see pg. 10454, “Amidation of NHS Esters Using a BA Derivative (3) and a Photoaffinity Group (2)”; Compound 3 and Compound 2 in “Supporting Information”).
Claim 1 further recites “providing a glycoprotein to contact the organic boronic acid…” such that a boronate ester is formed with a sugar chain on the Fc fragment ultimately immobilizing the glycoprotein. Adak et al. teach the surface of a solid support that is biofunctionalized with a probe containing BA that “provided good affinity and specificity for the recognition of glycan [i.e. “sugar”] chains on the Fc region of the antibody…” (see “Abstract”; “Introduction,” pg. 10453, column 1; Figure 1). As such, Adak et al. does teach providing a glycoprotein (an antibody comprising the Fc fragment) to contact the boronic acid, such that an alcohol group on the sugar chain of the Fc fragment and the boronic acid group of the boronic acid form an organic boronate ester, thereby immobilizing the glycoprotein at the surface (see specifically, page 10455, column 1, paragraph 3) when Abs are introduced, diol groups (alcohol 
Claim 1 additionally recites “performing UV light irradiation…so that the photoaffinity reagent and the glycoprotein form a covalent cross-link.” Adak et al. teaches “…UV irradiation of (trifluoromethyl)phenyldiazirine functional groups…to generate highly reactive carbenes that spontaneously undergo insertion reactions to permanently tether the Ab (i.e., the glycoprotein) on the surface” (see Figure 1; “BA-Based Photoimmobilization (BA-Pi) of Abs,” pg. 10454, the photoaffinity reagent and the glycoprotein covalently cross-link).
Claim 2 recites “…wherein the photoaffinity reagent is a diazirine compound.” As was cited above in reference to the limitations of Claim 1, Adak et al. teaches “…UV irradiation of (trifluoromethyl)phenyldiazirine functional groups…to generate highly reactive carbenes that spontaneously undergo insertion reactions to permanently tether the Ab on the surface” (see Figure 1; “BA-Based Photoimmobilization (BA-Pi) of Abs,” pg. 10454).
Claim 3 recites “…wherein the solid support comprises a nanoparticle.” Adak et al. teaches “[t]his approach was further extended to other BA presenting substrates, such as magnetic nanoparticles…to immobilize Abs through the Fc region…” (see “Introduction,” pg. 10453, column 1).
Claim 4 recites “…wherein the first cross-linking agent R1 is an organic linker containing an amine group at a terminal.” Adak et al. teach Compound 3, a boronic acid control with an amine group at a terminal in which Compound 3 “…was reacted with NHS-activated glass slides” to immobilize the control to the surface of a solid support. (see Figure 1; “Roles of BA, the Photoreactive Group, and the Ab Concentration in the BA-Pi Strategy,” pg. 10456).
Claim 5 recites “…wherein the second cross-linking agent R2 is an organic linker containing an amine group at a terminal.” Adak et al. teach Compound 2, a photoactive diazirine compound control with an amine group at a terminal in which Compound 2 “…was reacted with NHS-activated glass slides” to immobilize the control to the surface of a solid support (see Figure 1; “Roles of BA, the Photoreactive Group, and the Ab Concentration in the BA-Pi Strategy,” pg. 10456).
Claim 6 recites “…wherein the glycoprotein comprises an antibody.” Adak et al. teach “…in which boronic acid provided good affinity and specificity for the recognition of glycan chains on the Fc region of the antibody…” (see above citations, including for example “Abstract” and Figure 1).
Claim 7 recites “…wherein the glycoprotein comprises an Fc-fusion glycoprotein comprising the Fc fragment.” Adak et al. teach “[w]e previously used BA-coated glass slides to fabricate carbohydrate and protein microarrays using unprotected carbohydrates and the glycan chains of Fc-fusion proteins, respectively, to generate oriented protein microarrays through boronate formation” (see “Introduction,” pg. 10453, column 1).
Claim 8 recites the “…irreversible and covalent method for immobilizing the glycoprotein is configured to detect an antigen in a blood sample.”  As already shown above, Adak et al. teach glycoprotein immobilization by boronic acid capture and covalent photoaffinity reagent cross-linking. Adak et al. teach the use of anti-PSA glycoprotein immobilization, using anti-PSA in a sandwich immunoassay against human prostate-specific antigen (PSA) analyte. As is evident from Meyerhoff et al., the anti-PSA is an antibody “configured to detect an antigen in a blood sample”, see Meyerhoff et al. teaching “…methods 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CY R TAMANAHA whose telephone number is (571) 272-6686. The examiner can normally be reached Monday–Friday 0900–1600 (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CY R TAMANAHA/Examiner, Art Unit 1641                                                                                                                                                                                                        
/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641